UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 November 10, 2014 Commission File Number 1-15200 Statoil ASA (Translation of registrant’s name into English) FORUSBEEN 50, N-4035, STAVANGER, NORWAY (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover ofForm 20-F or Form 40-F: Form 20-FxForm 40-Fo Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1):o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):o This Report on Form 6-K shall be deemed to be filed and incorporated by reference in the Registration Statement on Form F-3 (File No. 333-188327) and to be a part thereof from the date on which this report is furnished, to the extent not superseded by documents or reports subsequently filed or furnished. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. STATOIL ASA (Registrant) Date: November 10, 2014 By: /s/ Torgrim Reitan Name: Torgrim Reitan Title: Chief Financial Officer INDEX TO EXHIBITS Exhibit No. Description Underwriting Agreement Standard Provisions. Officers’ Certificate pursuant to Sections 102 and 301 of the Indenture dated as of April 15, 2009, as supplemented by the Supplemental Indenture No. 1, dated as of May 26, 2010, among Statoil ASA, Statoil Petroleum AS and Deutsche Bank Trust Company Americas, as Trustee.
